UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-22930 USCF ETF Trust (Exact name of registrant as specified in charter) 1999 Harrison Street, Suite 1530, Oakland, California 94612 (Address of principal executive offices) (Zip code) USCF Advisers LLP Mr. Stuart Crumbaugh 1999 Harrison Street, Suite 1530 Oakland, California 94612 (Name and address of agent for service) Registrant’s telephone number, including area code:(510) 522-9600 Date of fiscal year end: June 30 Date of reporting period: July 1, 2014 to June 30, 2015 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (Sections 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Section 3507. ITEM 1.PROXY VOTING RECORD: Stock Split Index Fund Issuer of security Ticker Meeting Date CUSIP Item PROPOSAL Matter Voted On Issuer or Shareholder Proposal Subadviser Fund Vote (FOR, AGAINST, ABSTAIN, or WITHHOLD) FOR / AGAINST Management Recommendation DaVita Healthcare Partners, Inc. DVA 16-Jun-15 23918K-108 1 Election of Directors Issuer No For For 2 To ratify the appointment of KPMG LLP as our independent registered public accounting firm for fiscal year 2015. Issuer No For For 3 Advisory vote on executive compensation. Issuer No For For 4 Stockholder proposal regarding proxy access. Shareholder No Against For Gentex Corporation GNTX 21-May-15 371901-109 1 Election of Directors Issuer No For For 2 To ratify the appointment of Ernst & Young LLP as the Company's auditors for the fiscal year ended December 31, 2015. Issuer No For For 3 To approve, on an advisory basis, compensation of the Company's named executive officers. Issuer No Against Against 4 To approve the second amendment to the Company's Second Restricted Stock Plan. Issuer No Against Against 5 To approve the amendment to the Company's 2013 Employee Stock Purchase Plan. Issuer No For For ITC Holdings Corporation ITC 20-May-15 465685-105 1 Election of Directors Issuer No For For 2 To approve, by non-binding vote, executive compensation. Issuer No For For 3 Ratification of the appointment of Deloitte & Touche LLP as independent registered public accountants for 2015. Issuer No For For 4 Approval of our 2015 Employee Stock Purchase Plan. Issuer No For For 5 Approval of our 2015 Long Term Incentive Plan. Issuer No Against Against 6 Shareholder proposal to request the Board to modify the bylaws with respect to calling special meetings of shareholders. Shareholder No Against For Columbia Sportswear Company COLM 19-May-2015 198516-106 1 Election of Directors Issuer No For For 2 To ratify the selection of Deloitte & Touche LLP as our independent registered public accounting firm. Issuer No For For 3 To approve, by non-binding vote, executive compensation Issuer No For For American States Water Company AWR 19-May-15 029899-101 1 Election of Directors Issuer No For For 2 To approve an amendment and extension of the Performance Incentive Plan. Issuer No Against Against 3 Advisory vote to approve the compensation of our named executive officers. Issuer No For For 4 To ratify the appointment of PricewaterhouseCoopers LLP as the independent registered public accounting firm. Issuer No For For Union Pacific Corporation UNP 14-May-15 907818-108 1 Election of Directors Issuer No For For 2 Ratification of the appointment od Deloitte & Touche LLP as the independent registered public accounting firm. Issuer No For For 3 An advisory vote on executive compensation ("Say on Pay"). Issuer No For For 4 Shareholder proposal regarding executives to retain significant stock if properly presented at the Annual Meeting. Shareholder No Against For 5 Shareholder proposal regarding Independent Chairman if properly presented at the Annual Meeting. Shareholder No Against For Colgate-Palmolive Company CL 8-May-15 194162-103 1 Election of Directors Issuer No For For 2 Ratify selection of PricewaterhouseCoopers LLP as Colgate's independent registered public accounting firm. Issuer No For For 3 Advisory vote on executive compensation. Issuer No For For Magna International Inc. MGA 7-May-15 559222-401 1 Election of Directors Issuer No For For 2 Re-appointment of Deloitte LLP as the independent auditor of the corporation and authorization of the Audit Committee to fix the independent auditors renumeration. Issuer No For For 3 Resolved, on an advisory basis and not to diminish the roles and responsibilities of the Board of Directors, that the shareholders accept the approach to executive compensation disclosed in the accompanying Management Information Circular/Proxy Statement. Issuer No For For Telus Corporation TU 7-May-15 87971M-103 1 Election of Directors Issuer No For For 2 Appoint Deloitte LLP as auditors for the ensuing year and authorize directors to fix their remuneration. Issuer No For For 3 Accept the Company's approach to executive compensation. Issuer No Against Against RLI Corporation RLI 7-May-15 749607-107 1 Election of Directors Issuer No For For 2 Approve amendment to the Company's 2005 Omnibus Stock Plan. Issuer No Against Against 3 Approve amendment to the Company's 2010 Long-Term Incentive Plan. Issuer No Against Against 4 Approve the Company's 2015 Long-Term Incentive Plan. Issuer No For For 5 Ratification of the appointment of KPMG as the Company's independent registered public accounting firm. Issuer No For For 6 Approve the advisory resolution on executive compensation. Issuer No Against Against West Pharmaceutical Services WST 5-May-15 955306-105 1 Election of Directors Issuer No For For 2 Advisory vote to approve named executive officer compensation. Issuer No For For 3 Approval of amendments to our amended and restated Articles of Incorporation to adopt a majority voting standard for uncontested director elections. Issuer No For For 4 To ratify the appointment of PricewaterhouseCoopers LLP as our independent registered public accounting firm for the 2015 year. Issuer No For For Tractor Supply Company TSCO 5-May-15 892356-106 1 Election of Directors Issuer No For For 2 To ratify the reappointment of Ernst & Young LLP as our independent registered public accounting firm for the fiscal year ending December 26, 2015. Issuer No For For 3 An advisory vote to approve executive compensation. Issuer No For For Allied World Assurance Company AWH 30-Apr-15 H01531-104 1 To amend the Articles of Association to change the Company's Swiss registered office. Issuer No For For 2 To amend the Articles of Association to define the duties of the Compensation Committee. Issuer No For For 3 To amend the Articles of Association to define the Company's compensation principles. Issuer No For For 4 To amend the Articles of Association to limit the notice period in employment agreements with executive officers and agreements with directors, and to prohibit loans and credit to executives and directors. Issuer No For For 5 To amend the Articles of Association to limit the number of outside board seats our directors and executives may hold. Issuer No For For 6 To amend the Articles of Association to provide for Say-on-Pay votes required under Swiss law. Issuer No For For 7 Election of Directors Issuer No For For 8 Election of Chairman of Board of Directors Issuer No For For 9 Election of Compensation Committee Issuer No For For 10 Election of Independent Proxy Issuer No For For 11 To approve 2015 compensation for executives, as required by Swiss law. Issuer No For For 12 To approve 2015 compensation for directors, as required under Swiss law. Issuer No For For 13 Advisory vote on 2014 named executive officer compensation, as required under U.S. securities laws. Issuer No For For 14 To approve the Company's Annual Report and its consolidated financial statements and statutory financial statements for the year ended December 31, 2014. Issuer No For For 15 To approve the Company's retention of disposable profits. Issuer No For For 16 To approve the payment of dividends to the Company's shareholders from general legal reserve and from capital contributions. Issuer No For For 17 To approve an amendment to the Company's Articles of Association to reduce the company's share capital through the cancellation of a portion of shares held in treasury. Issuer No For For 18 To elect Deloitte & Touche LLP as the Company's independent auditor and Deloitte AG as the company's statutory auditor to serve until the Company's Annual Shareholder Meeting in 2016. Issuer No For For 19 To elect PricewaterhouseCoopers AG as the Company's special auditor to serve until the Company's Annual Shareholder Meeting in 2016. Issuer No For For 20 To approve a discharge of the Company's Board of Directors and executive officers from liabilities for their actions during the year ended December 31, 2014. Issuer No For For 21 Any new proposals: (if no instruction or an unclear instruction is given, your vote will be in accordance with the recommendation of the board of directors.) Issuer No For For Magellan Midstream Partners, L.P. MMP 23-Apr-15 559080-106 1 Election of Directors Issuer No For For 2 Advisory resolution to approve executive compensation. Issuer No For For 3 Ratification of appointment of independent auditor. Issuer No For For Canadian National Railway Company CNI 21-Apr-15 136375-102 1 Election of Directors Issuer No For For 2 Appointment of KPMG LLP as auditors. Issuer No For For 3 Non-binding advisory resolution to accept the approach to executive compensation disclosed in the accompanying Management Information Circular, the full text of which resolution is set out on P. 9 of the accompanying Management Information Circular. Issuer No For For Cytec Industries Inc. CYT 16-Apr-15 232820-100 1 Election of Directors Issuer No For For 2 Ratification of KPMG LLP as the Company's auditors for 2015. Issuer No For For 3 Approve by non-binding vote, the compensation of our named executive officers. Issuer No For For A.O. Smith Corporation AOS 14-Apr-15 831865-209 1 Election of Directors Issuer No For For 2 Proposal to approve, by nonbinding advisory vote, the compensation of our named executive officers. Issuer No For For 3 Proposal to ratify the appointment of Ernst & Young LLP as the independent registered public accounting firm of the corporation. Issuer No For For The Toronto-Dominion Bank TD 26-Mar-15 891160-509 1 Election of Directors Issuer No For For 2 Appointment of auditor named in the Management Proxy Circular. Issuer No For For 3 Approach to executive compensation disclosed in the report of the Human Resources Committee and approach to compensation sections of the Management Proxy Circular *advisory vote*. Issuer No For For 4 Shareholder Proposal A Shareholder No Against For 5 Shareholder Proposal B Shareholder No Against For 6 Shareholder Proposal C Shareholder No Against For 7 Shareholder Proposal D Shareholder No Against For Franklin Resources, Inc. BEN 11-Mar-15 354613-101 1 Election of Directors Issuer No For For 2 To ratify the appointment of PricewaterhouseCoopers LLP as the Company's independent registered public accounting firm for the fiscal year ending September 30, 2015. Issuer No For For 3 To submit for the re-approval the material terms of the performance goals included in the Company's 2002 Universal Stock Incentive Plan for purposes of complying with the requirements of section 162(M) of the Internal Revenue Code. Issuer No For For Apple Inc. AAPL 10-Mar-15 1 Election of Directors Issuer No No Vote N/A 2 Ratification of the appointment of Ernst & Young LLP as the Company's independent registered public accounting firm for 2015. Issuer No No Vote N/A 3 An advisory resolution to approve executive compensation. Issuer No No Vote N/A 4 The amendment of the Apple Inc. Employee Stock Purchase Plan. Issuer No No Vote N/A 5 A shareholder proposal by The National Center for Public Policy Research entitled "Risk Report". Shareholder No No Vote N/A 6 A shareholder proposal by Mr. James McRitchie and Mr. John Harrington entitled "Proxy Access for Shareholders". Shareholder No No Vote N/A SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) USCF ETF Trust By:/s/Nicholas D. Gerber President and Principal Executive Officer Date:August 27, 2015 * Print the name and title of each officer under his or her signature.
